ACCEPTED
                                                                                                     07-15-00238-CR
                                                                                        SEVENTH COURT OF APPEALS
                                                                                                  AMARILLO, TEXAS
                                                                                               11/10/2015 3:55:26 AM
                                                                                                    Vivian Long, Clerk


                                     NO. 07-15-00238-CR

 STATE OF TEXAS                                 §       IN THE
                                                                           FILED IN
                                                §                   7th COURT OF APPEALS
 VS.                                            §       SEVENTH COURT AMARILLO, TEXAS
                                                §                   11/10/2015 3:55:26 AM
 ROSA ELENA ARIZMENDI                           §       OF APPEALS        VIVIAN LONG
                                                                             CLERK

               MOTION TO EXTEND TIME TO FILE APPELLEE'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Rosa Elena Arizmendi, Appellee in the above styled and numbered cause,
and moves this Court to grant an extension of time to file Appellee’s Brief, pursuant to Rule 38.6
of the Texas Rules of Appellate Procedure, and for good cause shows the following:
       1.      This case is on the State’s appeal from the 108TH Judicial District Court in and for
Potter County, Texas.
       2.      The case below was styled the STATE OF TEXAS ROSA ELENA
ARIZMENDI, and numbered 68589E.
       3.      Appellee was convicted of Possession of a Controlled Substance, Penalty Group
1, with Intent to Deliver, >400g.
       4.      Appellee was assessed a sentence of twenty-five (25) years on April 28, 2015.
       5.      Appellee filed her Motion for New Trial and Motion In Arrest of Judgment on
May 15, 2015. The Order Granting New Trial was filed June 16, 2015.
       6.      Notice of appeal was given by the State on June 22, 2015.
       7.      Appellant’s Brief was filed on September 8, 2015, and Appellee’s Brief is due on
October 28, 2015, after previously granted extension.
       8.      Appellee was previously granted a second extension of time 10 days from the
date that Appellee’s Brief was to be filed; the Court granted the requested extension of 10 days,
making the date for filing November 9, 2015.
       9.      Appellee is currently incarcerated on this charge.
       10.     Appellee relies on the following facts as good cause for the requested extension:
Counsel for Appellee has been unable to upload Appellee’s Brief prior to the 11:59p.m.
November 9, 2015, deadline.
       11.     There have been two previous extensions totaling 30 days granted.
       12.     Appellee is requesting an extension of approximately four to five hours, bringing
the date for filing of Appellee’s brief November 10, 2015.
       12.     This Motion is not brought for purposes of delay, but so that justice may be done.


       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant this
Motion To Extend Time to File Appellee's Brief, and for such other and further relief as the
Court may deem appropriate.
                                             Respectfully submitted,


                                             DIANNA L. McCOY
                                             Attorney at Law
                                             112 S.W. 8th, Ste. 540
                                             Amarillo, Texas 79101
                                             Tel: 806 373 4025
                                             Fax: 806 350 5414
                                             dianna.mccoy@gmail.com



                                             By: /s/ Dianna L. McCoy
                                                DIANNA L. McCOY
                                                State Bar No. 24026865
                                                Attorney for Rosa Elena Arizmendi


                                CERTIFICATE OF SERVICE

       This is to certify that on November 10, 2015, a true and correct copy of the above and
foregoing document was served on the 47TH Judicial District Attorney’s Office for Appellant the
State of Texas, 501 S. Fillmore Street, Suite 5A Amarillo, Texas 79101, by electronic service via
efile.txcourts.gov

                                             /s/ Dianna L. McCoy
                                             DIANNA L. McCOY